Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “storage medium”, which may reasonably be construed to be directed to a transitory storage medium, such as an electromagnetic carrier wave or signal, per se.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chien et al. (US 20180091816 A1).
Re claim 1, Chien discloses a method of bidirectional inter prediction decoding, comprising: 
obtaining a first identifier (Chien: Fig. 9, step 252, receive one or more syntax elements); 

when a value of the first identifier is a first preset value, determining a second motion vector difference of the current picture block based on the first motion vector difference, wherein the first motion vector difference belongs to motion information of the current picture block in a first direction, and the second motion vector difference belongs to motion information of the current picture block in a second direction (Chien: Fig. 9, step 254, determine an MVD coding technique; Fig. 7, mirror-based bi-directional MV derivation). 
Re claim 2, Chien discloses that determining the second motion vector difference of the current picture block based on the first motion vector difference comprises: 
obtaining the second motion vector difference according to the following formula: mvd_lY=-mvd_lX (Chien: Fig. 7, L0 Ref contains +dMV, and L1 Ref contains –dMV), 
wherein mvd_lY represents the second motion vector difference, and mvd_lX represents the first motion vector difference (Chien: paragraph [0104], dMV is an offset which is added to PMV0 and is subtracted from PMV1 to generate a MV pair, MV0 and MV1). 
Re claim 3, Chien discloses 
obtaining a first predicted motion vector and a second predicted motion vector (Chien: Fig. 7 and paragraph [0104], generate a MV pair, MV0 and MV1); 
determining a first motion vector based on the first predicted motion vector and the first motion vector difference (Chien: Fig. 7 and paragraph [0104]); 
determining a second motion vector based on the second predicted motion vector and the second motion vector difference (Chien: Fig. 7 and paragraph [0104]); and 

wherein the first predicted motion vector and the first motion vector correspond to the first direction, and the second predicted motion vector and the second motion vector correspond to the second direction (Chien: Fig. 7). 
Re claim 4, Chien discloses that
the current picture block comprises a first reference frame list in the first direction and a second reference frame list in the second direction (Chien: paragraph [0072]), and 
determining the prediction samples of the current picture block based on the first motion vector and the second motion vector comprises: 
obtaining a reference frame index of the first reference frame list and a reference frame index of the second reference frame list (Chien: paragraphs [0054]-[0055]); 
determining a first reference picture block based on the reference frame index of the first reference frame list, the first motion vector, and the first reference frame list (Chien: paragraphs [0054]-[0055]); 
determining a second reference picture block based on the reference frame index of the second reference frame list, the second motion vector, and the second reference frame list (Chien: paragraphs [0054]-[0055]); and 
determining the prediction samples of the current picture block based on the first reference picture block and the second reference picture block (Chien: paragraphs [0054]-[0055]). 
Re claim 5, Chien discloses before obtaining the first identifier, determining that a sequence number of a current frame in which the current picture block is located satisfies a preset condition, wherein the preset condition comprises a condition that the sequence number of the current frame is 
Re claim 6, Chien discloses when the value of the first identifier is a second preset value, parsing a bitstream to obtain the second motion vector (Chien: Fig. 9, step 254, determine an MVD coding technique; Fig. 7, mirror-based bi-directional MV derivation). 
Re claim 7, Chien discloses before obtaining the first identifier, determining that a sequence number of a current frame in which the current picture block is located does not satisfy the preset condition, wherein the preset condition comprises a condition that the sequence number of the current frame is between a sequence number of a first reference frame and a sequence number of a second reference frame, the first reference frame belongs to the first reference frame list, and the second reference frame belongs to the second reference frame list (Chien: paragraph [0054], determine if picture precedes or follows current frame). 
Claim 8 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 8.  Accordingly, claim 8 has been analyzed and rejected with respect to claim 1 above. 
Claim 9 has been analyzed and rejected with respect to claim 2 above.
Claim 10 has been analyzed and rejected with respect to claim 3 above.
Claim 11 has been analyzed and rejected with respect to claim 4 above.
Claim 12 has been analyzed and rejected with respect to claim 5 above.
Claim 13 recites a method of bidirectional inter prediction encoding corresponding to the bidirectional inter prediction decoding method of claim 1.  Encoding and decoding are recognized in the 
Claim 14 has been analyzed and rejected with respect to claim 2 above.
Claim 15 has been analyzed and rejected with respect to claim 3 above.
Claim 16 has been analyzed and rejected with respect to claim 3 above.
Claim 17 has been analyzed and rejected with respect to claim 4 above.
Claim 18 has been analyzed and rejected with respect to claim 5 above.
Claim 19 has been analyzed and rejected with respect to claim 6 above.
Claim 20 has been analyzed and rejected with respect to claim 7 above.
Claim 21 recites the corresponding apparatus for implementing the method of claim 13.  Therefore, arguments analogous to those presented for claim 13 are applicable to claim 21.  Accordingly, claim 21 has been analyzed and rejected with respect to claim 13 above. 
Claim 22 has been analyzed and rejected with respect to claim 14 above.
Claim 23 has been analyzed and rejected with respect to claim 15 above.
Claim 24 has been analyzed and rejected with respect to claim 16 above.
Claim 25 has been analyzed and rejected with respect to claim 17 above.
Claim 26 has been analyzed and rejected with respect to claim 18 above.
Claim 27 has been analyzed and rejected with respect to claim 19 above.
Claim 28 has been analyzed and rejected with respect to claim 20 above.
Claim 29 recites a storage medium, comprising: the bitstream generated by using the method according to claim 13.  Therefore, arguments analogous to those presented for claim 13 are applicable to claim 29.  Accordingly, claim 29 has been analyzed and rejected with respect to claim 13 above. 
Claim 30 recites a storage medium, comprising: the bitstream generated by using the method according to claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 30.  Accordingly, claim 30 has been analyzed and rejected with respect to claim 1 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 20180091816 A1) in view of Chuang et al. (US 20180192071 A1).
Claim 31 recites an image processing apparatus configured to perform the method according to claim 13.  Therefore, arguments analogous to those presented for claim 13 are applicable to claim 31.  Chien does not specifically disclose a memory configured to store instructions; a communications interface; a bus; and a processor coupled to the memory and the communications interface through the bus; wherein when the instructions stored in the memory are executed by the processor.  However, 
Claim 32 recites an image processing apparatus configured to perform the method according to claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 32.  Chien does not specifically disclose a memory configured to store instructions; a communications interface; a bus; and a processor coupled to the memory and the communications interface through the bus; wherein when the instructions stored in the memory are executed by the processor.  However, Chuang discloses a system which performs video coding using bi-directional motion vectors (Chuang: Fig. 3), wherein a computing device or processor may be programmed to execute instructions when the instructions are stored in a manner accessible to the computing device or processor, such as in a data store (e.g., an on-chip cache or instruction register, a computer-readable storage medium accessible via a bus, a computer-readable storage medium accessible via one or more networks and accessible by the device/processor, etc.) (Chuang: paragraph [0125]).  Since Chien and Chuang relate to motion compensation, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the architecture of Chuang with the system of Chien in order to improve the execution speed and efficiency of decoder-side motion vector refinement techniques (Chuang: paragraph [0006]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
METHOD AND DEVICE FOR ENCODING OR DECODING IMAGE; Alshina et al. (US 20180309990 A1)
METHODS AND APPARATUS FOR UNI-PREDICTION OF SELF-DERIVATION OF MOTION ESTIMATION; Guo et al. (US 20130058413 A1)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482